DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-06-18 (herein referred to as the Reply) where claim(s) 1-15 are pending for consideration.

Election/Restrictions
Under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent (MPEP § 802.01, § 806.06, and § 808.01) or distinct (MPEP § 806.05 - § 806.05(j)). 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I: Claim(s) 1, 6 and 2-5, 7-10
The invention is directed to the subject matter of: A terminal device transmits encrypted information (i.e., encryption).
CPC Classes: H04L9/14
Invention II: Claim(s) 11 and 12-15
The invention is directed to the subject matter of: An information exchange apparatus for receiving and decrypting received information (i.e., decryption).
CPC Classes: G06F8/53, H04W12/08
Inventions identified above are related as subcombinations disclosed as usable together in a single combination. That is, the combination is the system that includes both the encryptor (subcombination 1) and decryptor (subcombination 1). The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case: 
Invention 1 does not overlap and is not obvious relative to invention 2 because Invention 1 is directed to generating encrypted data and transmitting said data which is a different set of operations from Invention 2 which is directed to receiving and decrypting data. The operations of encryption and decrypting are patently distinct and not obvious of each other as they require effectively opposite actions.
Invention 1 has separate utility relative to Invention 2 because the decrypting method of Invention 2 does not necessarily need encryptor of invention 1; another encryptor can be used in conjunction with invention 2 and therefore inventions have different separate utility. For example, invention 2 can also be utilized with another, hypothetical encryptor that derives a third integrity check code based on a terminal’s ID or IP address. In another example, invention 1 can be utilized with another, hypothetical decryptor that decrypts the transmitted encrypted attach complete information based on the third integrity check code being the same as the first integrity check code (which is different from the claimed comparison between the third and fourth check codes of invention 2).

See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required as demonstrated by the above identified different classification for each invention. Consequently, the inventions would require different areas of search and different references to anticipate the limitations. For example, a reference disclosing the operations of invention 1 would not implicit or inherently also anticipate the operations of invention 2 and would require further search/examination in decoding/security classifications G06F8/53, H04W12/08.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415